852 F.2d 1293
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.P.J. BLACKSTOCK, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3581.
United States Court of Appeals, Federal Circuit.
June 20, 1988.

Before FRIEDMAN, PAULINE NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.


1
The decision of the Merit Systems Protection Board, Docket No. AT08318710211, affirming the reconsideration decision of the Office of Personnel Management that the estate of Earl M. Rucker is not entitled to payment of a lump-sum retirement credit, is affirmed on the basis of the decision of the administrative judge.  Mr. Rucker had not changed his designation of beneficiary, and such designation for the purpose of payment of retirement annuity is not subject to change by operation of state law.